Citation Nr: 0900610	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran's claims folder is now in the jurisdiction 
of the RO in Indianapolis, Indiana.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks nonservice-connected pension benefits, 
claiming that he is no longer able to work due to a heart 
condition.  The RO has denied the veteran's claim on the 
basis that although he was enlisted in the U.S. Army from 
August 3, 1967, to July 22, 1968, his DD Form 214 shows that 
he had only one month and 18 days of qualifying active 
service.  The veteran has appealed the RO's determination.  
He concedes that he was on AWOL twice during his period of 
service but claims that he had more "good service" than his 
DD Form 214 indicates.  

Pursuant to 38 U.S.C.A. § 1521, pension is payable to a 
veteran who served for 90 days or more during a period of 
war; and who is permanently and totally disabled due to 
nonservice-connected disability which is not the result of 
his own willful misconduct; and who meets certain income and 
net worth requirements.  38 U.S.C. § 1521(a), (j) (West 
2002); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Fischer v. West, 11 Vet. App. 121, 123 (1998); 
see also 38 U.S.C. §§ 1521, 1522.  

Basic entitlement exists if a veteran served in the active 
military, naval, or air service for 90 days or more during a 
period of war; or served in the active military, naval, or 
air service during a period of war and was discharged or 
released from such service for a service-connected 
disability; or served in the active military, naval, or air 
service for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or served in 
the active military, naval, or air service for an aggregate 
of 90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 2002); 38 C.F.R. § 3.3(a)(3) (2008).

Qualifying service is the total period of active service, 
exclusive of time spent on furlough, on unpaid absence 
without leave (AWOL), under arrest without acquittal, in 
desertion, or while undergoing court martial.  See 38 C.F.R. 
§ 3.15 (2008).  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

For the purpose of establishing entitlement to pension, VA 
may accept evidence of service submitted by a claimant, 
including a DD Form 214.  A document submitted to establish a 
creditable period of wartime service for pension entitlement 
may be accepted without verification if the document shows:  
(1) Service of 4 months or more; or (2) Discharge for 
disability incurred in line of duty; or (3) Ninety days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(a), (b) (2008).  Where 
the evidence submitted does not meet these requirements, VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2008).  

In this case, the veteran has submitted a copy of his DD Form 
214, which indicates that he served in the U.S. Army from 
August 3, 1967, to July 22, 1968, and was discharged under 
honorable conditions.  During this period, the veteran lost 
272 days under 10 U.S.C. § 972, from October 16, 1968, to 
July 21, 1968.  As a result, the veteran was noted to have 
net service of one month and 18 days.  There is no other 
service department evidence of record.  

Because the DD Form 214 submitted by the veteran does not 
meet the requirements delineated in 38 C.F.R. § 3.203, VA is 
obligated to request verification from the service 
department.  This has not escaped the attention of the 
veteran's representative who has requested a remand of this 
matter for the purposes of obtaining the veteran's service 
personnel records.  See Hearing transcript at page 10.  See 
also 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain 
relevant records from a Federal department or agency, 
including records from the service department.  VA may only 
end efforts to obtain such records if it is concluded that 
the records sought do not exist or that further attempts to 
obtain them would be futile).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request the veteran's service personnel 
records, as well as verification of his 
qualifying period of active duty.  

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




